Name: Commission Regulation (EEC) No 3696/91 of 18 December 1991 adapting the conversion rates to be applied in agricultural fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/22 Official Journal of the European Communities 19. 12. 91 COMMISSION REGULATION (EEC) No 3696/91 of 18 December 1991 adapting the conversion rates to be applied in agricultural fixed by Council Regulation (EEC) No 1678/85 Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts 0, as last amended by Regulation (EEC) No 3137/91 (6), new agri ­ cultural conversion rates for the Greek drachma must be fixed for the 1992/93 marketing year for tomatoes, cucumbers, courgettes and aubergines without prejudice to any changes resulting from Council Decisions or deve ­ lopments relating to currency exchange rates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Commission Regulation (EEC) No 2922/91 (4) ; Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly ­ created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of monetary compensatory amounts ; Whereas, as a result of the currency realignment of 6 October 1990 and having due regard to the provisions of HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 1678/85 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6. (j OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 279, 7. 10 . 1991 , p. 43 . 0 OJ No L 312, 18 . 11 . 1988 , p. 16 . (&lt;) OJ No L 297, 29. 10 . 1991 , p. 17 . 19 . 12. 91 Official Journal of the European Communities No L 350/23 ANNEX ANNEX IV GREECE Sectors or products Agricultural conversion rates ECU 1 = Dr ... Applicable until ECU 1 = Dr Applicable from Milk and milk products 204,710 16. 6.1991 252,121 17. 6.1991 Beef and veal 204,710 16. 6.1991 252,121 17. 6.1991 Sheepmeat and goatmeat 231,754 5. 1.1992 252,121 6. 1.1992 Pigmeat (') 262,098 24. 11 . 1991 264,899 25.11.1991 Eggs and poultrymeat and ovalbumin and lactalbumin 212,503 30. 6.1991 252,121 1 . 7.1991 Fishery products 206,395 31.12.1991 252,121 1 . 1.1992 Cereals 230,472 30 . 6.1991 252,121 1 . 7.1991 Rice 222,905 31 . 8.1991 252,121 1 . 9.1991 Sugar and isoglucose 230,472 30. 6.1991 252,121 1 . 7.1991 Wine 230,472 31 . 8 . 1991 252,121 1 . 9. 1991 Olive oil 232,153 31.10.1991 252,121 1 '. 11 . 1991 Colza and rape seed 222,905 30 . 6. 1991 252,121 1 . 7.1991 Sunflower and linseed 222,905 31 . 7.1991 252,121 1 . 8.1991 Soya beans 222,905 31 . 8 . 1991 252,121 1 . 9. 1991 Dried fodder 231,968 16. 6.1991 252,121 17. 6.1991 Field beans and peas and sweet lupins 222,905 30 . 6. 1991 252,121 1 . 7. 1991 Grain legumes 204,710 30 . 6.1991 252,121 1 . 7.1991 Flax and hemp 222,905 31 . 7.1991 252,121 1 . 8.1991 Silkworms 231,968 16. 6. 1991 252,121 17. 6. 1991 Cotton 222,905 31 . 8.1991 252,121 1 . 9.1991 Tobacco 230,472 16. 6.1991 252,121 17. 6.1991 Seeds 222,905 30 . 6.1991 252,121 1 . 7.1991 Fruits and vegetables \\I.IIlll  tomatoes, cucumbers, courgettes, aubergines 252,121 31.12.1991 257,188 1 . 1.1992  cherries 231,968 16. 6.1991 252,121 17. 6.1991  apricots, peaches, nectarines, table grapes, cauliflowers 231,968 16. 6.1991 252,121 17. 6.1991  cherries preserved in syrup 231,968 16. 6.1991 252,121 17. 6.1991  peares, plums, lemons, tinned pinneapples 231,968 16. 6.1,991 , 252,121 17. 6.1991  broad-leaved (Batavian) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 222,905 30. 6.1991 252,121 1 . 7.1991  Williams pears preserved in syrup 222,905 14. 7.1991 252,121 15. 7.1991  nuts, locust beans, prunes, dried grapes 222,905 31 . 8.1991 252,121 1 . 9.1991  Clementines, mandarines, satsumas, sweet oranges, artichokes 222,905 30. 9.1991 252,121 1.10 . 1991  other fruit and vegetables 222,905 16. 6.1991 252,121 17. 6.1991 Amounts unrelated to price fixing 230,337 16. 6.1991 252,121 17. 6.1991 All other products 204,710 16. 6. 1991 252,121 17. 6.1991 (') Subject to Article 6a of Regulation (EEC) No 1677/85.